
	
		IB
		Union Calendar No. 429
		112th CONGRESS
		 2d Session
		H. R. 1996
		[Report No.
		  112–594]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			May 25, 2011
			Mrs. Lummis (for
			 herself, Mr. Bishop of Utah,
			 Mr. Thompson of Pennsylvania,
			 Mr. Simpson,
			 Mr. Chaffetz,
			 Mr. Young of Alaska,
			 Mr. Tipton,
			 Mr. Denham,
			 Mr. Conaway,
			 Mr. Rehberg,
			 Mr. Coffman of Colorado,
			 Mr. Franks of Arizona,
			 Mr. Nunes,
			 Mrs. Noem,
			 Mr. Lamborn,
			 Mr. Duncan of Tennessee,
			 Mr. Pearce,
			 Mr. Herger, and
			 Mr. Flake) introduced the following
			 bill; which was referred to the
			 Committee on the
			 Judiciary
		
		
			July 11, 2012
			Additional sponsors: Mr.
			 Walden, Mr. Ribble,
			 Mr. Stutzman,
			 Mr. Marchant,
			 Mr. Peterson,
			 Mr. Costa,
			 Mr. Cardoza,
			 Mr. Ross of Florida,
			 Mr. Sam Johnson of Texas,
			 Mr. Smith of Nebraska,
			 Mr. Labrador,
			 Mrs. Hartzler,
			 Ms. Foxx, Mr. Rohrabacher, Mr.
			 Gosar, Mr. Latta,
			 Mr. Luetkemeyer,
			 Mr. McKeon,
			 Mr. Paul, Mr. Jones, Mr.
			 Benishek, Mrs. Adams,
			 Mr. Duffy,
			 Mr. Thornberry,
			 Mr. Calvert,
			 Mr. Gibbs,
			 Mr. Miller of Florida,
			 Mr. Hastings of Washington,
			 Mr. Coble,
			 Mr. Quayle,
			 Mr. Hultgren,
			 Mr. Brady of Texas,
			 Mr. Flores,
			 Mr. Gohmert,
			 Mr. Fleming,
			 Mr. Canseco,
			 Mr. Graves of Georgia,
			 Mr. Neugebauer,
			 Mr. Nunnelee,
			 Mr. Crawford,
			 Mr. McClintock,
			 Mr. Cravaack,
			 Mrs. Myrick,
			 Mr. Duncan of South Carolina,
			 Mrs. Capito,
			 Mr. Berg, Mr. Gardner, and Mr.
			 Westmoreland
		
		
			
		
		
			July 11, 2012
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on May 25, 2011
		
		A BILL
		To amend titles 5 and 28, United States
		  Code, with respect to the award of fees and other expenses in cases brought
		  against agencies of the United States, to require the Administrative Conference
		  of the United States to compile, and make publically available, certain data
		  relating to the Equal Access to Justice Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Government Litigation Savings
			 Act.
		2.Modification of equal
			 access to justice provisions
			(a)Agency
			 proceedingsSection 504 of
			 title 5, United States Code, is amended—
				(1)in subsection (a)—
					(A)in paragraph (1)——
						(i)by inserting after the first sentence the
			 following: Fees and other expenses may be awarded under this subsection
			 only to a prevailing party who has a direct and personal interest in the
			 adversary adjudication because of medical costs, property damage, denial of
			 benefits, unpaid disbursement, fees and other expenses incurred in defense of
			 the adjudication, interest in a policy concerning such medical costs, property
			 damage, denial of benefits, unpaid disbursement, or fees and other expenses, or
			 otherwise.; and
						(ii)by adding at the end the
			 following: The agency conducting the adversary adjudication shall make
			 any party against whom the adjudication is brought, at the time the
			 adjudication is commenced, aware of the provisions of this section.;
			 and
						(B)in paragraph (3), in the
			 first sentence—
						(i)by striking may
			 reduce and inserting shall reduce; and
						(ii)by striking
			 unduly and unreasonably and inserting unduly or
			 unreasonably;
						(2)in subsection
			 (b)(1)—
					(A)in subparagraph (A)(ii),
			 by striking $125 per hour and all that follows through the end
			 and inserting $200 per hour.);; and
					(B)in subparagraph (B)(ii), by striking
			 ; except that and all that follows through section
			 601; and inserting
						
							except
			 that—(I)the net worth of a party (other than an
				individual or a unit of local government) shall include the net worth of any
				parent entity or subsidiary of that party; and
							(II)for purposes of
				subclause (I)—
								(aa)a parent
				entity of a party is an entity that owns or controls the equity or other
				evidences of ownership in that party; and
								(bb)a subsidiary of a party is an
				entity the equity or other evidences of ownership in which are owned or
				controlled by that
				party;
								;
					(3)in subsection (c)(1), by
			 striking , United States Code; and
				(4)by striking subsections
			 (e) and (f) and inserting the following:
					
						(e)(1)The Chairman of the Administrative
				Conference of the United States, after consultation with the Chief Counsel for
				Advocacy of the Small Business Administration, shall report annually to the
				Congress on the amount of fees and other expenses awarded during the preceding
				fiscal year pursuant to this section. The report shall describe the number,
				nature, and amount of the awards, the claims involved in the controversy, and
				any other relevant information that may aid the Congress in evaluating the
				scope and impact of such awards. Each agency shall provide the Chairman in a
				timely manner all information necessary for the Chairman to comply with the
				requirements of this subsection. The report shall be made available to the
				public online.
							(2)(A)The report required by paragraph (1) shall
				account for all payments of fees and other expenses awarded under this section
				that are made pursuant to a settlement agreement, regardless of whether the
				settlement agreement is sealed or otherwise subject to nondisclosure
				provisions, except that any version of the report made available to the public
				may not reveal any information the disclosure of which is contrary to the
				national security of the United States.
								(B)The disclosure of fees
				and other expenses required under subparagraph (A) does not affect any other
				information that is subject to nondisclosure provisions in the settlement
				agreement.
								(f)The Chairman of the
				Administrative Conference shall create and maintain online a searchable
				database containing the following information with respect to each award of
				fees and other expenses under this section:
							(1)The name of each party to
				whom the award was made.
							(2)The name of each counsel
				of record representing each party to whom the award was made.
							(3)The agency to which the
				application for the award was made.
							(4)The name of each counsel
				of record representing the agency to which the application for the award was
				made.
							(5)The name of each administrative law judge,
				and the name of any other agency employee serving in an adjudicative role, in
				the adversary adjudication that is the subject of the application for the
				award.
							(6)The amount of the
				award.
							(7)The names and hourly
				rates of each expert witness for whose services the award was made under the
				application.
							(8)The basis for the finding
				that the position of the agency concerned was not substantially
				justified.
							(g)The online searchable
				database described in subsection (f) may not reveal any information the
				disclosure of which is prohibited by law or court order, or the disclosure of
				which is contrary to the national security of the United States.
						(h)The Director of the
				Office of Management and Budget shall adjust the maximum hourly fee set forth
				in subsection (b)(1)(A)(ii) for the fiscal year beginning October 1, 2012, and
				for each fiscal year thereafter, to reflect changes in the Consumer Price
				Index, as determined by the Secretary of
				Labor.
						.
				(b)Court
			 casesSection 2412(d) of title 28, United States Code, is
			 amended—
				(1)by amending paragraph
			 (1)(A) to read as follows:
					
						(A)Except as otherwise specifically provided
				by statute, a court, in any civil action (other than cases sounding in tort),
				including proceedings for judicial review of agency action, brought by or
				against the United States in any court having jurisdiction of that action,
				shall award to a prevailing party (other than the United States) fees and other
				expenses, in addition to any costs awarded pursuant to subsection (a), incurred
				by that party in the civil action, unless the court finds that the position of
				the United States was substantially justified or that special circumstances
				make an award unjust. Fees and other expenses may be awarded under this
				paragraph only to a prevailing party who has a direct and personal interest in
				the civil action because of medical costs, property damage, denial of benefits,
				unpaid disbursement, fees and other expenses incurred in defense of the civil
				action, interest in a policy concerning such medical costs, property damage,
				denial of benefits, unpaid disbursement, or fees and other expenses, or
				otherwise.
						;
				(2)in paragraph
			 (1)(C)—
					(A)by striking court,
			 in its discretion, may and inserting court shall;
			 and
					(B)by striking unduly
			 and unreasonably and inserting unduly or
			 unreasonably;
					(3)in paragraph (2)—
					(A)in subparagraph (A)(ii),
			 by striking $125 and all that follows through the end and
			 inserting $200 per hour.);;
					(B)in subparagraph (B)(ii), by striking
			 ; except that and all that follows through section 601 of
			 title 5; and inserting
						
							except
			 that—(I)the net worth of a party (other than an
				individual or a unit of local government) shall include the net worth of any
				parent entity or subsidiary of that party; and
							(II)for purposes of
				subclause (I)—
								(aa)a parent
				entity of a party is an entity that owns or controls the equity or other
				evidences of ownership in that party; and
								(bb)a subsidiary of a party is an
				entity the equity or other evidences of ownership in which are owned or
				controlled by that party;
								;
				and
					(4)by adding at the end the
			 following:
					
						(5)The Director of the
				Office of Management and Budget shall adjust the maximum hourly fee set forth
				in paragraph (2)(A)(ii) for the fiscal year beginning October 1, 2012, and for
				each fiscal year thereafter, to reflect changes in the Consumer Price Index, as
				determined by the Secretary of Labor.
						(6)(A)The Chairman of the
				Administrative Conference of the United States shall report annually to the
				Congress on the amount of fees and other expenses awarded during the preceding
				fiscal year pursuant to this subsection. The report shall describe the number,
				nature, and amount of the awards, the claims involved in each controversy, and
				any other relevant information which may aid the Congress in evaluating the
				scope and impact of such awards. Each agency shall provide the Chairman with
				such information as is necessary for the Chairman to comply with the
				requirements of this paragraph. The report shall be made available to the
				public online.
							(B)(i)The report required by subparagraph (A)
				shall account for all payments of fees and other expenses awarded under this
				subsection that are made pursuant to a settlement agreement, regardless of
				whether the settlement agreement is sealed or otherwise subject to
				nondisclosure provisions, except that any version of the report made available
				to the public may not reveal any information the disclosure of which is
				contrary to the national security of the United States.
								(ii)The disclosure of fees
				and other expenses required under clause (i) does not affect any other
				information that is subject to nondisclosure provisions in the settlement
				agreement.
								(C)The Chairman of the Administrative
				Conference shall include and clearly identify in the annual report under
				subparagraph (A), for each case in which an award of fees and other expenses is
				included in the report—
								(i)any amounts paid from
				section 1304 of title 31 for a judgment in the case;
								(ii)the amount of the award
				of fees and other expenses; and
								(iii)the statute under which
				the plaintiff filed suit.
								(7)The Chairman of the
				Administrative Conference shall create and maintain online a searchable
				database containing the following information with respect to each award of
				fees and other expenses under this subsection:
							(A)The name of each party to
				whom the award was made.
							(B)The name of each counsel
				of record representing each party to whom the award was made.
							(C)The agency involved in
				the case.
							(D)The name of each counsel
				of record representing the agency involved in the case.
							(E)The name of each judge in
				the case, and the court in which the case was heard.
							(F)The amount of the
				award.
							(G)The names and hourly
				rates of each expert witness for whose services the award was made.
							(H)The basis for the finding
				that the position of the agency concerned was not substantially
				justified.
							(8)The online searchable
				database described in paragraph (7) may not reveal any information the
				disclosure of which is prohibited by law or court order, or the disclosure of
				which is contrary to the national security of the United States.
						(9)The Attorney General of
				the United States shall provide to the Chairman of the Administrative
				Conference of the United States in a timely manner all information necessary
				for the Chairman to carry out the Chairman’s responsibilities under this
				subsection.
						.
				(c)Clerical
			 amendmentSection 2412(e) of title 28, United States Code, is
			 amended by striking of section 2412 of title 28, United States
			 Code, and inserting of this section.
			3.GAO
			 studyNot later than 30 days
			 after the date of the enactment of this Act, the Comptroller General shall
			 commence an audit of the implementation of the Equal Access to Justice Act for
			 the years 1995 through the end of the calendar year in which this Act is
			 enacted. The Comptroller General shall, to the extent practical, not later than
			 1 year after the end of the calendar year in which this Act is enacted,
			 complete such audit and submit to the Congress a report on the results of the
			 audit.
		
	
		July 11, 2012
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
